DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-2, 4-10, 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: an inverter, wherein a second gate terminal of the second PMOS transistor is connected to a first gate terminal of the first NMOS transistor via the inverter, wherein the first gate terminal and the inverter is connected to a selector voltage source that controls the first gate terminal of the first NMOS transistor and the second gate terminal of the second PMOS transistor, wherein the selector voltage source controls the second gate terminal of the second PMOS transistor via the inverter, wherein the selector voltage source controls both the first NMOS transistor and the second PMOS transistor to control whether the RRAM device is to be programmed, wherein the RRAM device is selected to be programmed via the first NMOS transistor and the second PMOS transistor when the selector voltage source is set to a first value, and wherein the RRAM device is not selected to be programmed via the first NMOS transistor and the second PMOS transistor when the selector voltage source is set to a second value, and a combination of other limitations in the independent claims.
Claim 10 comprises similar allowable content as that of claim 1.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827